Citation Nr: 1733378	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  09-19 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to service-connected PTSD, type 2 diabetes mellitus or a combination of service-connected disabilities. 

2.  Entitlement to service connection for a heart disorder, to include ischemic heart disease/coronary artery disease.

3.  Entitlement to an increased rating for peripheral neuropathy with radiculopathy of the right lower extremity, currently rated as 20 percent disabling.

4.   Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1967 to November 1968, with combat service in the Republic of Vietnam earning the Purple Heart with Oak Leaf Cluster and Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and June 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran presented sworn testimony at a hearing before the undersigned in December 2015. 
 
The issue of entitlement to service connection for hypertension was remanded by the Board in August 2013.  All of the issues in this matter were remanded by the Board in April 2016 for further development, including examination of the Veteran.  The Board finds substantial compliance with the August 2013 and April 2016 remand directives because the requested documents were obtained where available, the Veteran was notified of any documents that were unavailable, and the Veteran was scheduled for the appropriate VA examinations.

In March 2017, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in June 2017.  In April 2017, the Board informed the Veteran and his representative that it had requested a specialist's opinion in conjunction with the adjudication of his appeal seeking service connection for hypertension.  Although the Veteran has not been provided with a copy of the June 2017 opinion, the Board is granting the appeal with regard to the hypertension claim in full.  Thus, the Board may proceed with the consideration of this matter without any prejudice to the Veteran.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's hypertension is related to his service-connected PTSD and type 2 diabetes.

2.  The Veteran has not had ischemic heart disease/coronary artery disease or any heart disorder at any point during the pendency of the appeal.

3.  The Veteran, without good cause, failed to appear at a scheduled VA examination necessary to decide his claims for an increased rating for right lower extremity neuropathy with radiculopathy and left lower extremity neuropathy.


CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1112, 1154(a), 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303, 3.310 (2017). 

2.  The criteria for service connection for a heart disorder have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307(a)(6), 3.309(e) (2017).

3.  The claim of entitlement to an increased rating for right lower extremity neuropathy with radiculopathy must be denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.655(b) (2017).

4.  The claim of entitlement to an increased rating for left lower extremity neuropathy must be denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.655(b) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

The Veteran seeks service connection for hypertension and a heart disorder.  He contends these conditions are related to his exposure to Agent Orange during service.  With regard to hypertension, the Veteran also contends that this disease is related to his service-connected posttraumatic stress disorder (PTSD) and/or type 2 diabetes.

As an initial matter, the Board notes that the Veteran was scheduled for VA examinations in connection with these claims in June 2016.  A notification was sent to his address of record informing him of his responsibility to appear for the examination and the consequences of his failure to appear.  See May 2016 Notice Letter.  The Veteran did not appear at the scheduled examinations and to date, neither he nor his representative has provided good cause for his absence.  Therefore, the Board will adjudicate the heart disorder and hypertension claims based on the evidence of record.  See 38 C.F.R. § 3.655 (a), (b); see also Turk v. Peake, 21 Vet. App. 565, 570 (2008).

Hypertension

The Board finds that service connection for hypertension is warranted because the Veteran has been diagnosed with hypertension and the doctor providing the June 2017 expert medical opinion found that the Veteran's hypertension is related to his service-connected PTSD and type 2 diabetes.  See June 2017 VHA Opinion Letter.  The VHA doctor found that it is at least as likely as not there is an empirical correlation between PTSD and/or type 2 diabetes and hypertension based on the medical literature.  The Board finds the physician's opinion highly probative as contains clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, all the elements necessary to establish service connection for hypertension on a secondary basis have been met.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Heart Disorder

The Veteran also contends that he has ischemic heart disease or another heart disorder that is causally or etiologically related to his active service, including due to his presumed exposure to Agent Orange while he was in Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  

In order to be considered for service connection, however, a claimant must first have a current disability.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Here, the evidence of record demonstrates that the Veteran has not had ischemic heart disease/coronary artery disease or any heart disorder at any point during the appeal period.  The Veteran has not identified any private health care provider who has treated him for ischemic heart disease, a heart disorder or any related condition.  His VA medical records contain diagnoses of hypertension and type 2 diabetes, but do not contain a diagnosis of ischemic heart disease, angina or any other heart or atherosclerotic cardiovascular disorder.  See VA Medical Records; see also August 2007 and September 2010 VA Examination Reports.  In November 2010 the Veteran had an echocardiogram that showed normal left ventricular function with a left ventricular ejection fraction greater than 55 percent and mild left ventricular hypertrophy; however, his treating doctors did not diagnose any heart condition.  Moreover, the September 2010 VA examiner specifically found that the Veteran did not have a history of coronary artery disease, valvular heart disease, congestive heart failure or any other ischemic heart disease.  The examiner noted that the Veteran had a history of abnormal electrocardiograms since 2000 and reported shortness of breath on minimal exertion; however, the examiner further found that the Veteran did not have a diagnosis of a heart condition at that time.  The Veteran's recent medical records do not show any diagnosis of a heart disorder, and he failed to appear for his most recently scheduled examination in June 2016.  Thus, there is no medical evidence of record showing that the Veteran has been diagnosed with ischemic heart disease or any other heart disorder at any point during the appeal period.

To the extent that the Veteran has claimed that he has ischemic heart disease/coronary artery disease or a heart condition that is related to service, the Board finds that he is not competent to make such a determination.  It is not argued or shown that the Veteran, as a lay person, is qualified through specialized education, training, or experience to diagnose ischemic heart disease or determine the medical etiology of his claimed heart condition.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).  Moreover, the Veteran does not report a medical diagnosis given by a health care provider.  See Jandreau.  His lay statements, therefore, are not afforded probative value. 

In light of the above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for ischemic heart disease or any other heart disorder.  Therefore, his claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings Claims

The Veteran also seeks ratings in excess of 20 percent for his service-connected right lower extremity peripheral neuropathy with radiculopathy and left lower extremity neuropathy.  

The Board finds that the Veteran's claims for increased ratings must be denied in light of his failure to appear at the scheduled VA examinations.  When a claimant, without showing good cause, fails to report for an examination scheduled in conjunction with a claim for an increased rating, the claim shall be denied.  See 38 C.F.R. § 3.655.  As discussed above, the Veteran was scheduled for a VA examination in connection with his increased ratings claims in June 2016, but did not appear for the examination.  The record shows that in May 2016, the Veteran was notified of the scheduled examinations and that his failure to appear could adversely impact his claim.  In a subsequent statement submitted on behalf of the Veteran in December 2016, his representative did not argue that good cause has been shown for the Veteran's failure to appear for the scheduled examination.  See December 2016 Brief.  Therefore, the Board finds that good cause has not been shown for the Veteran's failure to appear for his VA examinations, and his claims for an increased rating for right lower extremity peripheral neuropathy with radiculopathy and left lower extremity neuropathy are denied as a matter of law.  See 38 C.F.R. § 3.655(b).


ORDER

Service connection for hypertension is granted.

Service connection for a heart disorder is denied.

A rating in excess of 20 percent for right lower extremity neuropathy with radiculopathy is denied.

A rating in excess of 20 percent for left lower extremity neuropathy is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


